Title: To Thomas Jefferson from John Brown Cutting, 26 June 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London 26 June 1788
          
          Since the departure of our late Minister from this court I have been detained here merely by private engagements. I have not  however abstain’d from scrutinizing some portion of the public measures of this Country, especially that section of them during the last part of the present session of parliament which includes, a few among their many, views upon the United States. For assuming the liberty to disclose to you a hint or two of this sort I do not feel the necessity of apology. Far from imagining I shall incur rebuke as for officiousness, I am confident you will accept the motive as a justification for the zeal. I trust that whenever even the most inconspicuous citizen of our country conceives aught detrimental to its great interests meditated by foreigners, which by communicating to the higher official personages of the union, he may possibly contribute to frustrate he will always deem it his duty to approach them, nor hesitate to speak where silence might misbecome a republican.
          Concerning some of the purposes for which Ministry here have calculated the british southern whale fishery bill (a copy whereof Mr. Parker will give you with this letter) I have already written to Mr. Adams. On the same topics I have now the honour to address you. [The public objects manifestly intended to be accomplish’d by its operation are important. Among the principal ones which this Government mean to effect I select the following: 1. To distance all competition in the fisheries, monopolize the oyl trade, and nourish a national nursery for seamen. 2. To defeat both as to France and to America that mass of growing benefits which might otherwise result from your Edict of Decr. 1787. 3. To extirpate a (suppositious) projected settlement of american whale fishermen in France. 4. Toestablish such a settlement on the coast of Scotland. (Vid. Bufoy’s Speech.) 5. To check the growth or perhaps suffocate the germ of our rising marine in the west. 6. To diminish the maritime force of France, or hinder its augmentation. To these public may be superadded the private views of anglo-american merchants, some of whom expect a liberal remittance from Nantucket as an immediate adjunct of the plan, beside the consequent advantages from the conversion of forty foreign bottoms into domestic ones, and fixing in Britain forever the best of human implements for executing and extending so productive a commerce.
          These private purposes stimulated the first application to government for this new bill to depopulate Nantucket, and impoverish our best national resource. Lord Hawksbury (late Mr. Jenkinson), who succeeds to that secret influence with the sovereign which his patron the Earl of Bute bequeathed to him on his political demise, encouraged and brought forward the Scheme  from its earliest suggestion in March, soon after that indiscreet promulgation of the French edict of Decr. He drew the heads of the act himself. From the board of trade whereof he is president it came recommended. It was adopted and was only approved by that junto of the privy council who agree upon the substance of all great acts ere they assume even an embrio-shape in the Commons. Being hostile to America it met the applause of the Monarch. It was hurried through a Committee by Mr. Grenville, the Subconductor of Hawksbury’s commercial Systems, and from that moment to the last form of its enaction, discussion at large of its merits was evaded, and all disclosure of the chief objects it is intended to effectuate, was studiously stifled and prevented.
          If the plan prospers it is to be extended occasionally whereby a palsy may be infused into the stoutest sinew of the United States; while Britain gains an accession of strength. By the complete success of the first experiment only she obtains nearly five hundred of the most vigorous skilful and undaunted seamen ever seen on the face of the Ocean.
          It is for France to consider how far her most essential interests are involved with ours in this business. Surely her government must discern that at this moment much of the oyl which she is consuming flows in from hence, while the british merchant after payment of all her burthens on the article, receives a handsome profit from the french consumer. Nor does the extent of the mischief here terminate—Since a rival power in the mode of gathering this same oyl not only sustains and nourishes a vast marine but eventually from the pockets of the french people swells the stream of public revenue!]
          I must not now enlarge upon these subjects, as Mr. Parker waits for this letter.
          Dr. Shippen informs me, dating May 12th that Maryland has adopted the new national government, and that South Carolina was expected to ratify the same in about ten days from the period of his thus announcing it. There is in London a very accurate list of the names of the State Convention, which I imagine is now assembled in Virginia, marked by a member of that body, with the supposed determination of each individual on the great question. The majority in favour of adopting is but small, according to this statement. Among those who are for the measure Governor Randolph it seems has marked his own name in the margin. I have not seen this paper; but the account I have reason to believe genuine.
          
          I am with perfect respect and esteem Your Excellency’s Most Obedt. Servt.
          
            
              John Brown Cutting
            
          
        